DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2, 9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1287953 to Yamada (hereafter EP ‘953) in view of CN 101786883 to Huang (hereafter CN ‘883) or WO 03/068503 to Molian (hereafter WO ‘503).
Regarding claim 1, EP ‘953 discloses the invention substantially as claimed including a razor blade apparatus characterized by a sharpened substrate having at least one layer of coating of the possibility of using a boride of either or both Al & Mg (e.g., 11, fig. 4b,  paragraphs [0027], lines 3-4 and [0036], lines 1-4 teach the layer 11 being the alternatives including a boride of the single substance or the alloyed metal, where the alloyed metal may encompass a mixture of Al & Mg) wherein one or more overcoat layers (e.g., 10b, fig. 4b) comprised of a composite of coating of the possibility of using a boride of either or both Al & Mg (e.g. paragraphs [[0027], lines 4-5 and [0036], lines 1-4 teach the layer 10b being the alternatives including a boride of the single substance or the alloyed metal, where the alloyed metal may encompass a mixture of Al & Mg) and a second component (e.g., 9, paragraph [0022]) disposed on top of the layer.  However, EP ‘953 fails to expressly teach BAM (AIMgB14).  
CN ‘883 teaches the use of at least one layer of BAM material on a ceramic knife tool (e.g., Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide BAM material as taught by CN ‘883 on the at least one layer and the one or more overcoat layer on the device of EP ‘953 as alternative coatings in order to increase wear-resistance.  Alternatively, WO ‘503 also teaches a cutting tool with at least one layer of BAM material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide BAM material as taught by WO ‘503 on the at least one layer and the one or more overcoat layer on the device of EP ‘953 as alternative coatings in order to increase wear-resistance.  Also, see the PTAB decision of 12/12/2017 on parent application 13/561,904 where the board affirmed the examiner’s rejection by stating that “we find that Huang and Molian are in the field of Appellants’ endeavor (coatings on a cutting tool) and agree with the Examiner that Yamada teaches ‘the possibility of using a boride of the alloyed metal, where the alloyed metal encompasses a mixture of Al & Mg,” while Huang and Molian “specifically teach AIMgB14, being used as a hard coating to provide friction and [a] wear-resistance surface [on a cutting surface].”
Regarding claim 2, the modified EP ‘953 teaches the at least one layer of BAM material being directly disposed on the sharpened substrate (e.g., 11, Figure 4b of EP ‘953 as modified).
Regarding claim 9, the modified EP ‘953 teaches the second component being a polymeric material (e.g., 9, paragraph [0022] of EP ‘953). 
Regarding claim 11, the modified EP ‘953 teaches the at least one layer of BAM material being disposed on the sharpened substrate via magnetron sputtering (e.g., paragraph [0034] of EP ‘953).
Regarding claim 12, the modified EP ‘953 teaches the sharpened substrate is composed of stainless steel (e.g., paragraph [0016] of EP ‘953).
Regarding claim 13, the modified EP ‘953 teaches the sharpened substrate is on a blade edge of the razor blade wherein the blade is linear (e.g., figs 1f and 7 of EP ‘953).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP ‘953 in view of CN ‘883 or WO ‘503 as applied to claim 1 above, and further in view of Zhu (US 2010/0028641).
The modified EP ‘953 fails to explicitly teach the one or more overcoat layers comprising an increasing concentration of the second component in a direction towards an outer surface of the substrate.  Zhu teaches it is old and well known to select a concentration gradient depending of lubricity, coefficient of friction, and wear-resistance requirements of a coating (e.g., paragraph [0019] of Zhu).  It would have been an obvious matter of design choice to a person of ordinary skill in the art in view of the teachings of Zhu to select any types of concentration gradient (e.g., an increasing concentration of the second component in a direction towards an outer surface of the substrate) because discovering an optimum concentration gradient would have been a mere design consideration based on lubricity, coefficient of friction, and wear-resistance requirements of a coating.  Such a modification would have involved only routine skill in the art to accommodate different requirement depending on the desired characteristics of a device.  Note that applicants have not disclosed an increasing concentration of the second component in a direction towards an outer surface of the substrate provides an advantage, is used for particular purpose, or solves a stated problem.  Last paragraph of page 9 of the instant specification merely states that “If desirable, the concentration gradient mentioned above may be reversed, in that the BAM overcoat layer 95 would have increasing concentrations of the BAM material in the direction from the outer surface of the BAM layer 94 towards outer surface 95a and the PTFE compound of the BAM overcoat layer 95 decreases in concentration in the direction from BAM layer 94’s outer surface towards outer surface 95a”.
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
Applicants argue that it is unclear whether the intermediate layer 11 of EP ‘953 could still serve as an adhesion layer the intermediate layer 11 upon modification to include boron/substitution with the BAM material of CN ‘883 and/or WO ‘503, as this change would result in about a 40-fold increase in the hardness of the intermediate layer.  Applicants further contend that there is nothing in the combined teachings of EP ‘953, CN ‘883, and WO ‘503 that would lead one of ordinary skill in the art to the specific multi-layer structure recited in claim 1.
The examiner respectfully disagrees.  EP ‘953 teaches the possibility of using a boride of the alloyed metal, where the alloyed metal encompasses a mixture of Al & Mg.  EP ‘953 further teaches, on paragraph [0027], the concentration gradient of the selected metal determines adhesion ability. For example, the adhesion of layers increases or decreases as the concentration of the selected metal increases or decreases.  Moreover, CN ‘883 and WO ‘503 teach AIMgB14 being used as a hard coating.  Hence, it is the examiner’s position that providing the cutting blade of EP ‘953 with at least one layer of AIMgB14 and one or more overcoat layers of AIMgB14 would have been obvious to one of ordinary skill in the art since the substitution of one known coating (i.e., other coatings on examples of EP ‘953) for another known coating (layers of AIMgB14 as taught by CN ‘883 and WO ‘503, further evidence can be found in NPL document cited on 5/4/2016 (NewScientist Tech)) would have yielded predictable results, namely, a hard coating with enhanced durability.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/           Primary Examiner, Art Unit 3724